DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed April 8, 2022 includes a page entitled “AMENDMENT.”  It has been treated as a Rule 111(b) reply because it states that the terminal disclaimer was filed to respond to the rejection. 
Terminal Disclaimer
The terminal disclaimer filed on October 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,463,482 has been reviewed and has been accepted.  For this reason, the double patenting rejection has been withdrawn.  However, upon further review of the file, certain new issues have been identified that need to be addressed.
Specification
The disclosure is objected to because of the following informalities: on page 2 of the specification, the “CROSS REFERENCE TO RELATED APPLICATIONS” section has not been updated with the current status of the parent application.  
Appropriate correction is required.
Claim Objections
Claims 1-10 and 13 are objected to because of the following informalities: 
Regarding claim 1, on line 2, the term “prevent” should be ---preventing--- to be less grammatically awkward. 
Regarding claim 1, on line 8, the term “edge” should be ---edges--- to be less grammatically awkward.  Claims 2-10 are also objected to because they depend directly or indirectly from base claim 1.
Regarding claim 1, on line 9, the term “comprising” is confusing because features of the stent-valve frame have already been set forth in the preceding lines.  In order to overcome this objection, the Examiner suggests inserting ---further--- in front of “comprising.”
Regarding claims 2-3, the language “said attachment” lacks clear antecedent basis because more than one attachment has previously been set forth.  In order to overcome this objection, the Examiner suggests changing this language to ---said leaflet base attachment---.  
Regarding claims 5 and 6, line 1 of each claim, the term “comprises” is confusing because features of the stent-valve frame have been previously set forth.  In order to overcome this objection, the Examiner suggests inserting ---further--- before “comprising.”
Regarding claim 9, on line 1, the Examiner suggests changing “replacements” to ---replacement--- to be less grammatically awkward.
Regarding claim 10, on line 1, the Examiner suggests changing “are” to ---is --- in order to be less grammatically awkward.
Regarding claim 13, on line 14, the Examiner suggests changing “prevents” to ---prevent--- to be less grammatically awkward.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is dependent upon a non-existent claim “18” such that its scope cannot be determined.
Allowable Subject Matter
Claim 11 is allowed over the prior art of record.
Claims 1-10 and 13 would be allowable if rewritten to overcome the objections set forth supra.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art documents are considered relevant and the closest prior art found by a search of the prior art.  None of the documents render the claimed invention unpatentable.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774